In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 12-397
                                      Filed: March 25, 2015

***************************                             UNPUBLISHED
JENNAH QUTUB,                                   *
                                                *      Special Master Hamilton-Fieldman
                        Petitioner,             *
v.                                              *      Attorneys’ Fees and Costs; Reasonable Amount
                                                *      Requested to which Respondent Does Not
SECRETARY OF HEALTH                             *      Object.
AND HUMAN SERVICES,                             *
                                                *
                        Respondent.             *
***************************
Clifford J. Shoemaker, Shoemaker and Associates, Vienna, VA, for Petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

         On June 20, 2012, Jennah Qutub (“Petitioner”) filed a petition pursuant to the National Vaccine
Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that the
administration of an influenza (“flu”) vaccination on January 25, 2011, caused her to suffer a shoulder
injury related to vaccine administration (“SIRVA”). Petition at 1. On September 10, 2014, the
undersigned issued a decision awarding compensation. Decision, ECF No. 54.

        On March 12, 2015, Petitioner filed a Motion for Attorneys’ Fees and Costs. Motion, ECF No.
55. In accordance with General Order #9, Petitioner’s counsel stated that Petitioner did not incur any
costs. On March 23, 2015, Respondent filed a Status Report stating that Respondent reviewed
Petitioner’s Motion and does not object to the requested Attorneys’ Fees and Costs. Status Report, ECF
No. 56.




        1
          The undersigned intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to file a motion for redaction “of any information furnished by
that party (1) that is trade secret or commercial or financial information and is privileged or confidential,
or (2) that are medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” In the absence of such motion, the entire decision will be available to
the public. Id.
        2
          The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42
U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual
sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                     1
        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42
U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.

        Accordingly, the undersigned hereby awards $32,896.65, representing reimbursement for
attorneys’ fees and costs. The award shall be in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Clifford J. Shoemaker.

      In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court
SHALL ENTER JUDGMENT in accordance with the terms of this decision.3

        IT IS SO ORDERED.

                                                                   /s/ Lisa D. Hamilton-Fieldman
                                                                   Lisa D. Hamilton-Fieldman
                                                                   Special Master




        3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2